Name: Commission Regulation (EC) No 2970/94 of 6 December 1994 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector
 Type: Regulation
 Subject Matter: regions of EU Member States;  animal product;  foodstuff;  economic policy;  trade
 Date Published: nan

 No L 314/10 Official Journal of the European Communities 7. 12. 94 COMMISSION REGULATION (EC) No 2970/94 of 6 December 1994 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the A2ores and Madeira with products from the pigmeat sector should be amended for the period from 1 July 1994 to 30 June 1995 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures for the Azores and Madeira concerning certain agricultural products ('), as amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Annex I to Commission Regulation (EEC) No 1725/92 (3), as last amended by Regulation (EC) No 2386/94 (4), lays down detailed rules for the application of the supply measures fixes the quantities of the forecast supply balance with products from the pigmeat sector which benefit from exemption from the levy on imports from third countries, or which benefit from Community aid ; Whereas, in order to support the development of local production in the islands, the provisional balance sheet HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1725/92 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . (2) OJ No L 180, 23. 7 . 1993, p. 26. (3) OJ No L 179, 1 . 7. 1992, p. 95. (4) OJ No L 255, 1 . 10. 1994, p. 94. 7. 12. 94 Official Journal of the European Communities No L 314/11 ANNEX 'ANNEX I Forecast supply balance for Madeira regarding products from the pigmeat sector for the period 1 July 1994 to 30 June 1995 CN code Description of goods Quantity(tonnes) ex 0203 Meat of domestic swine, fresh, chilled, or frozen 1 000'